RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1621-16T3


NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

D.B., SR.,

        Defendant-Appellant,

and

C.B.,

     Defendant.
________________________________________________

IN THE MATTER OF THE GUARDIANSHIP OF
W.I.B. and D.B., JR.,

     Minors.
________________________________________________

              Argued October 11, 2017 – Decided November 13, 2017

              Before Judges Yannotti, Carroll and Leone.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Morris County,
              Docket No. FG-14-0016-16.
           Mark E. Kleiman, Designated Counsel, argued
           the cause for appellant (Joseph E. Krakora,
           Public Defender, attorney; Mr. Kleiman, on the
           briefs).

           Chanel J. Van Dyke, Deputy Attorney General,
           argued the cause for respondent (Christopher
           S. Porrino, Attorney General, attorney; Jason
           W. Rockwell, Assistant Attorney General, of
           counsel; Ms. Van Dyke, on the brief).

           Linda Vele Alexander, Designated Counsel,
           argued the cause for minors (Joseph E.
           Krakora, Public Defender, Law Guardian,
           attorney; Ms. Vele Alexander, on the brief).

PER CURIAM

     D.B., Sr. appeals from an order entered by the Family Part

on December 1, 2016, which terminated his parental rights to two

minor children, W.I.B. and D.B., Jr.1 On appeal, D.B. argues that

the Division of Child Protection and Permanency (Division) failed

to establish with clear and convincing evidence all of the criteria

in N.J.S.A. 30:4C-15.1(a) for termination of his parental rights.

For the reasons that follow, we reject these arguments and affirm.

                                  I.

     We   briefly   summarize   the       relevant   facts   and   procedural

history. In February 2009, while he was married to A.B., D.B. met

C.B. on-line. Several months later, he moved in with C.B. and her



1
  We use initials for the parents and others in order to protect
their identities, and hereinafter refer to D.B., Sr. as D.B.,
D.B., Jr. as D.J., and W.I.B. as W.B.

                                      2                               A-1621-16T3
three children, K.C., H.R., and D.D. At that time, D.B. was married

to A.B. In May 2010, C.B. gave birth to W.B. She was D.B. and

C.B.'s first child. D.B. divorced A.B., and in December 2010,

married C.B. D.J. was their second child. He was born in September

2013. D.B. has two other children. The Division's involvement with

C.B. and her family began in August 2005, when the Division removed

K.C. and H.R. from her care. These children were later returned

to C.B.

      In 2009, shortly after D.B. moved in with C.B., the Division

began to receive reports that the home was filthy, and that D.B.

and C.B. had not been parenting the children properly. The Division

opened a case file and began to provide services to the family.

In November 2011, the Division referred D.B., C.B., W.B., and D.J.

for services including Family Preservation Services (FPS) and

psychological evaluations. By the end of 2011, C.B. and the

children had participated in FPS's programs, and there was some

improvement to the cleanliness of the home and the children, but

FPS recommended more intensive services.

      In January 2012, the Center for Evaluation and Counseling

(CEC) performed forensic psychological evaluations and concluded

that home-based family counseling was necessary to address D.B.

and   C.B.'s   inadequate   parenting   skills.   CEC   also   found   that

individual psychotherapy was required for the parents and two of

                                   3                               A-1621-16T3
the children, K.C. and H.R. The CEC noted that D.B. had not

accepted    responsibility    for    the     conditions   that   led   to   the

Division's involvement with the family, citing his busy work

schedule, participation in the National Guard, and general lack

of knowledge about what went on in the home. Throughout the

remainder of 2012, the Division continued to provide services to

the family, including rental assistance, referral to a food pantry,

and in-home services.

     In    January   2013,   one    of   the   Division's   workers    arrived

unannounced at D.B. and C.B.'s home. While there, the worker noted,

among other things, piles of clothes on the sofas and floor, cat

litter scattered throughout the house, a strong odor of cat feces,

inadequate heat on the second floor, three cats eating cat food

out of cans on the kitchen table, and dishes piled high in the

sink. The worker reported that the conditions in the home were

chaotic.

     In June 2013, another Division worker made an unannounced

visit to the home. The worker noted that there were dirty clothes

throughout, and the sink was overflowing with dirty dishes. The

worker then witnessed W.B. climb into a crib. According to the

worker, W.B. was lying flat on her back. She had her pants down

around her ankles and a vibrating device against her vagina.



                                         4                             A-1621-16T3
     The worker reported that W.B. sometimes slept in her parents'

room. The worker indicated that C.B. had disclosed that she and

D.B. sometimes used "sex toys" and together they have had sex with

a third person. C.B. claimed, however, that the children were not

at home during those times. The Division ultimately found that the

vibrator W.B. was seen using on her private area was C.B.'s back

massager.

     In April 2014, the Division received an anonymous call stating

that C.B.'s eldest child, K.C., who was then eleven years old,

told the caller she had been left at home to babysit the other

children, who were five months to seven years old. One of the

Division's workers made an unannounced visit to the home and found

D.B. with the children. D.B. told the worker that he would never

leave   an   eleven-year-old   child   alone   to   care   for   the     other

children, although other witnesses disputed D.B.'s assertion.

     In June 2013, while C.B. was pregnant with D.J., D.B. met

I.S. online. As we noted previously, D.J. was born in September

2013. Shortly after D.J. was born, the Division visited the home

and found that it was infested with bedbugs. The Division paid the

extermination costs and purchased new beds and sofas for the

family. By December 2013, the Division considered the conditions

in the home to be marginally improved.



                                   5                                   A-1621-16T3
       In March 2014, D.B. met I.S. in Boston for their first in-

person meeting. When D.B. returned from Boston, he began to end

his relationship with C.B. At some point, K.C. was sent to stay

with a relative in Pennsylvania. D.B. decided that I.S. should

move in to help C.B. care for the children. He drove with W.B. to

North Carolina to pick up I.S., but C.B. did not agree with his

plan and called the police. She insisted that D.B. return with

W.B.

       In May 2014, C.B. obtained a temporary restraining order

(TRO) against D.B., claiming that he had abused her emotionally

and verbally. After C.B. agreed to allow D.B. to return to the

home, the TRO was dismissed. In June 2014, D.B. moved to North

Carolina. He told the Division he intended to surrender his

parental rights to his children, and he would not return to New

Jersey unless C.B. permitted I.S. to reside in the family home.

       Later that month, the Division removed W.B., D.J., and the

other children after a worker found them dirty, hungry, and covered

with insect bites. At the time, the children were apparently

staying with their elderly grandmother at her home. The Division's

worker observed the children outside, playing on a strip of grass,

without adult supervision.

       On June 16, 2014, the trial court granted the Division's

application for immediate custody, care and supervision of the

                                 6                          A-1621-16T3
children.   Shortly     thereafter,    the       Division   placed   D.J.   in   a

resource home with Mr. and Mrs. P. Several months later, W.B. was

placed with Mr. and Mrs. P. C.B.'s other children were also placed

in resource homes.

     In August 2014, the CEC issued a report recommending that the

Division pursue alternate placements for the children due to "the

severity and chronicity of [D.B. and C.B.'s] neglectful parenting

. . . ." The August 2014 report stated that visitation with both

parents   should   be    supervised,       but    D.B.'s    visits   should      be

supervised therapeutically due to his reported anger-management

issues.

     In December 2014, the CEC issued another report, which noted

that D.B. recognized the need for alternative housing to begin

reunification, but he had made little progress to secure such

housing. By January 2015, D.B. was living in a trailer in North

Carolina with I.S. That same month, the CEC evaluated I.S. and

recommended that she be included in D.B.'s visits with his children

because she was part of D.B.'s reunification plan. The CEC also

recommended that I.S. receive individual psychotherapy because she

had been sexually abused in the past.

     In March 2015, the trial court suspended D.B.'s visitation

after W.B. made a comment to her foster parents indicating D.B.

may have sexually abused her. The Division investigated the report

                                       7                                A-1621-16T3
and determined the allegation of sexual abuse was unfounded, but

found that D.B. and C.B. had exposed W.B. to sexual behaviors and

materials. For this reason, the Division determined that D.B. had

sexually exploited W.B. After a hearing on May 19, 2015, the court

reinstated D.B.'s visits.

     In June 2015, D.B. informed the Division that he and I.S. had

moved back to New Jersey and were residing with his parents. In

August 2015, the trial court approved the Division's permanency

plan for W.B. and D.J., which called for the termination of D.B.

and C.B.'s parental rights and adoption of the children by Mr. and

Mrs. P. Thereafter, the Division filed its guardianship complaint.

     In September 2015, D.B. acknowledged that he and C.B. had an

altercation with knives and the children had been exposed to sex

toys. In December 2015, Dr. Alice Nadelman conducted psychological

evaluations of D.B. and I.S. She also performed bonding evaluations

of D.B. and the children, and the foster parents and the children.

     Among   other   things,   Dr.   Nadelman   recommended   that   the

Division seek the termination of D.B.'s parental rights. She found

that D.B. was not able to provide the children with appropriate

parental care at that time or in the foreseeable future; and that

D.B. had not demonstrated the ability to provide the children

shelter, nurturing, consistency, or stability.



                                     8                          A-1621-16T3
      In addition, Dr. Nadelman stated that W.B. displayed an

"intense but ambivalent" attachment with D.B. She also stated that

D.J. viewed D.B. "more like a friendly visitor than a parent." She

concluded   that    the   children       would   not    experience    severe    and

enduring harm if their relationships with D.B. are severed.

      Dr. Nadelman further found that W.B. would likely miss D.B.

if his parental rights were terminated, but the child's foster

parents would be able to mitigate the harm from the loss. She

stated that D.J. views his foster parents as his parents and he

seemed more secure with them than with D.B. According to Dr.

Nadelman, D.J. would not suffer any harm if D.B.'s parental rights

are terminated.

      Dr.   Mark    Singer,    D.B's     expert,       performed   psychological

evaluations of D.B. and I.S. He also performed bonding evaluations

of the children. In his report, Dr. Singer wrote that reunification

with the children would require "a significant transition period"

to   introduce     W.B.   to   a   new   family,   and     D.B.    would   require

additional time for the transition. Dr. Singer stated that D.B.

was not able to parent W.B. and D.J. capably at the present time,

but he could do so sometime in the future if he complied with

certain recommendations.

      In April, May, and June 2016, the Family Part judge conducted

a trial on the Division's guardianship complaint. Prior to trial,

                                          9                                A-1621-16T3
C.B. surrendered her parental rights to W.B. and D.J. so that Mr.

and Mrs. P. could adopt them. At the trial, the Division presented

testimony from four caseworkers, Dr. Nadelman, and persons from

the CEC, including Melissa Ciottone. D.B. testified on his own

behalf, and called I.S. and Dr. Singer as witnesses.

     Thereafter, the trial judge filed a forty-six page opinion,

in which she found that the Division had proven by clear and

convincing evidence all of the criteria in N.J.S.A. 30:4C-15.1(a)

for termination of D.B.'s parental rights to W.B. and D.J. The

judge memorialized her decision in an order entered on December

1, 2016. This appeal followed.

                                 II.

     On appeal, D.B. argues that the trial judge erred by finding

that the Division had proven all four prongs of the best interests

test in N.J.S.A. 30:4C-15.1(a) for termination of his parental

rights. We disagree.

     We note initially that the scope of our review in an appeal

from an order terminating parental rights is limited. N.J. Div.

of Youth & Family Servs. v. G.L., 191 N.J. 596, 605 (2007) (citing

In re Guardianship of J.N.H., 172 N.J. 440, 472 (2002)). "Appellate

courts must defer to a trial judge's findings of fact if supported

by adequate, substantial, and credible evidence in the record."



                                 10                         A-1621-16T3
Ibid. (citing In re Guardianship of J.T., 269 N.J. Super. 172, 188

(App. Div. 1993)).

       The Division may petition the court for an order terminating

an individual's parental rights when such relief is warranted in

the "best interests of the child," and the court may grant the

petition if the Division establishes the criteria in N.J.S.A.

30:4C-15.1(a) by clear and convincing evidence. In re Guardianship

of K.L.F., 129 N.J. 32, 38 (1992) (citing In re J.C., 129 N.J. 1,

10-11 (1992)). "The four criteria enumerated in the best interests

standard are not discrete and separate; they relate to and overlap

with   one   another     to    provide    a   comprehensive   standard    that

identifies a child's best interests." In re Guardianship of K.H.O.,

161 N.J. 337, 348 (1999).

       A. Prong One

       On appeal, D.B. argues that the trial judge erred by finding

that the Division established prong one of the best interests

standard, which requires the Division to show that "[t]he child's

safety, health or development has been or will continue to be

endangered    by   the        parental    relationship."   N.J.S.A.    30:4C-

15.1(a)(1). D.B. contends the evidence does not show that W.B. and

D.J. have been harmed by his relationship with them.

       It is well established that the Division is not required to

demonstrate actual harm in order to satisfy prong one. N.J. Div.

                                         11                           A-1621-16T3
of Youth & Family Servs. v. A.G., 344 N.J. Super. 418, 440 (App.

Div.   2001), certif.   denied, 171   N.J.   44   (2002).   Rather,   the

Division must show that the child's safety, health or development

has been or will be endangered in the future, and whether the

parent is or will be able to eliminate the harm. Ibid.

       A parent's failure to provide a "permanent, safe, and stable

home" engenders significant harm to the child. In re Guardianship

of DMH, 161 N.J. 365, 383 (1999). Likewise, a parent's failure to

provide "solicitude, nurture, and care for an extended period of

time is in itself a harm that endangers the health and development

of the child." Id. at 379.

       In this case, the trial judge found that the Division had

"unquestionably demonstrated" that D.B. placed W.B. and D.J. at

substantial risk of harm. The judge noted that D.B. was aware that

the Division had been involved with C.B. and her children since

2005, when the Division removed C.B.'s two oldest children from

her care. The judge noted that D.B. had withheld information from

the Division regarding the conditions in the home, which he knew

placed the children at risk.

       The judge found that D.B. had acknowledged that C.B. posed a

continuing risk to his children, and he only participated minimally

in family counseling from 2011 until 2014, when the Division

removed the children. The judge noted that after the Division

                                 12                              A-1621-16T3
removed the children, D.B. did nothing to secure appropriate

housing and did not present an appropriate parenting plan to the

Division.

       The judge also pointed out that D.B. had sexually exploited

W.B.   and   allowed   C.B.   to   exploit   her   sexually.   The   child's

therapist had testified that W.B. exhibited age-inappropriate

sexual behaviors. Further, D.B. had admitted he was aware that

C.B. had sex toys in the home, and that the children may have

walked in on him and C.B. while they were having sex. D.B. told

the CEC that he caught D.D. watching pornography on his cell phone

and iPad. Moreover, C.B. had reported to the Division that D.B.

often watched pornography in the family room.

       The judge found that D.B. had harmed W.B. by exposing her to

sexualized material and behavior, and allowing C.B. to expose the

child to such inappropriate material and behavior. The judge

concluded that D.B. had neglected both children while they were

in his care. He had essentially abandoned the children to C.B.'s

care so that he could pursue a romantic relationship with I.S. He

also delayed in making provisions for the children's care when

they were first placed in a resource home.

       We are convinced that there is sufficient credible evidence

to support the judge's findings. The record supports the judge's

conclusion that the Division established prong one with clear and

                                     13                              A-1621-16T3
convincing evidence. D.B.'s arguments to the contrary are entirely

without merit.

     B. Prong Two

     D.B. next argues that the evidence does not support the

judge's finding that the Division established prong two of the

best interests test. This prong requires the Division to establish

that "[t]he parent is unwilling or unable to eliminate the harm

facing the child or is unable or unwilling to provide a safe and

stable home for the child and the delay of permanent placement

will add to the harm." N.J.S.A. 30:4C-15.1(a)(2).

     Here, the trial judge noted that D.B. was willing and eager

to parent the children, and he had complied with the court's orders

and the Division's services. The judge found that, even so, D.B.

is unable to cease causing harm to the children in the foreseeable

future. The judge found Dr. Nadelman's report and testimony on

these issues to be credible and persuasive.

     The judge referenced Dr. Nadelman's determination that D.B.

had shown little understanding that participating in services was

just the first step in a process that involves learning, accepting

responsibility, changing, and developing a more adaptive life and

parenting skills. Dr. Nadelman opined that D.B. had not recognized

his responsibility for the children's conditions of neglect, lack

of adequate supervision, unclean and unhealthy environment, and

                               14                           A-1621-16T3
exposure to inappropriate persons and adult sexuality. The doctor

noted that D.B. abdicated his parental responsibilities by moving

to North Carolina while his family's conditions deteriorated.

     In addition, Dr. Nadelman opined that D.B. had "repeatedly

demonstrated   poor   judgment,    faulty   reasoning,   denial    of

responsibility, inadequate cause and effect thinking, distortion

of reality[,] and purposeful deception, none of which [D.B.] was

willing to acknowledge." The doctor stated that D.B. did not

demonstrate the capacity to provide safe and appropriate parental

care for the children at that time or in the foreseeable future.

The doctor concluded that D.B. "has not demonstrated the ability

to protect his children from danger or even to recognize potential

dangers to their safety and well-being."

     On appeal, D.B. argues that the judge erred by relying upon

Dr. Nadelman's report and testimony. He contends Dr. Nadelman was

confused as to the psychological tests she administered to him,

as well as the components of those tests. He asserts that Dr.

Nadelman's findings lack sufficient scientific basis and therefore

constitute a net opinion. He further argues that the bases for Dr.

Nadelman's conclusions are spurious and inaccurate.

     We are convinced, however, that there is sufficient credible

evidence in the record for the judge's findings. We reject D.B.'s

contention that the judge erred by accepting Dr. Nadelman's report

                                  15                        A-1621-16T3
and testimony. An appellate court must defer to the trial court's

assessment of an expert's testimony because the trial court is in

a   better    position    "to     evaluate       the     witness'   credibility,

qualifications, and the weight to be accorded to [the expert's]

testimony." DMH, supra, 161 N.J. at 382. We see no reason to

second-guess     the    judge's       assessment       and   evaluation    of   Dr.

Nadelman's report and testimony.

     We therefore conclude that the record supports the judge's

determination that D.B. is unable or unwilling to eliminate the

harm to the children, and a delay in permanent placement will

cause further harm. The record supports the judge's determination

that the Division had established prong two by clear and convincing

evidence.

     C. Prong Three

     D.B. argues that the Division failed to establish prong three

of the best interests test, which requires that it show it "made

reasonable efforts to provide services to help the parent[s]

correct the circumstances which led to the child's placement

outside   the    home    and    the    court     considered     alternatives      to

termination     of   parental     rights     .   .   .   [.]"   N.J.S.A.    30:4C-

15.1(a)(3).

     On appeal, D.B. argues that although the Division provided

him with an array of services, it failed to provide him with a

                                        16                                 A-1621-16T3
formal case plan, as required by N.J.A.C. 10:133D-1.4 (recodified

at N.J.A.C. 3A:12-1.4), until after the trial had already begun.2

He contends the trial judge erred by overlooking the Division's

"misfeasance" and by finding that there is no question that D.B.

knew what he had to do to achieve reunification with his children.

D.B. therefore argues the judge erred by finding that the Division

made the reasonable efforts required by N.J.S.A. 30:4C-15.1(a)(3).

     We are convinced D.B.'s arguments are without sufficient

merit to warrant comment. R. 2:11-3(e)(1)(E). We note, however,

that the Division provided D.B. with numerous services, including

Family   Team   Meetings,     in-home   therapy,   rental    assistance,

Christmas gifts for the children, funds for new furniture and

insect   extermination      services,   therapy,   visitation,     travel

expenses,   parenting       classes,    and   forensic      psychological

evaluations and therapy.

     The trial judge found that although the Division did not

provide D.B. with a formal written case plan until May 2016, the

caseworkers all had testified credibly that they had maintained

daily communications with D.B., and he was well advised as to what


2
 A "case plan" is defined as "a written statement of the Division's
intervention on behalf of the child, which includes identification
of the problems [that] necessitate Division involvement with the
family, the services or actions needed, who will accomplish or
provide them, and the planned time frame for providing each
service." N.J.A.C. 10:133-1.3 (recodified at N.J.A.C. 3A:11-1.3).

                                   17                             A-1621-16T3
was required to achieve reunification with the children. The record

supports the judge's findings and her conclusion that the Division

made reasonable efforts to help D.B. address the circumstances

that led to the children's removal.

     Accordingly, we conclude that there is sufficient credible

evidence in the record to support the judge's findings on prong

three. The record supports the judge's finding that the Division

had established prong three with clear and convincing evidence.

     D. Prong Four

     D.B.   contends    the   Division    did    not    present   clear   and

convincing evidence establishing prong four, which requires the

Division to show that the "[t]ermination of parental rights will

not do more harm than good." N.J.S.A. 30:4C-15.1(a)(4). D.B. argues

that the judge erred by relying upon Dr. Nadelman's report and

testimony   for   her   findings    on   prong    four    because   of    the

aforementioned alleged deficiencies in Dr. Nadelman's report and

testimony. D.B. therefore argues that the judge's determination

that the Division established prong four is not based on sufficient

credible evidence.

     In   her   opinion,   the   judge   noted   that    Dr.   Nadelman   had

performed bonding evaluations, which showed that W.B. had an

"intense but ambivalent" attachment to D.B., and that D.J. was

securely attached to his foster parents. Dr. Nadelman stated that

                                   18                                A-1621-16T3
D.J. would suffer no harm if D.B.'s parental rights are terminated,

and while W.B. would be sad and confused, the foster parents could

mitigate any harm. Dr. Nadelman opined that the termination of

D.B.'s parental rights would allow the children to retain the

stability and security they now have with their resource parents.

     The judge also pointed out that Dr. Nadelman had opined that

the resource home was the only "safe and stable" home W.B. has

had, and D.J. has been in the resource home since he was nine

months old. Dr. Nadelman opined that if the children are removed,

they would both experience "loss, separation reaction, and anger"

towards D.B., which he would not be able to mitigate.

     Dr. Nadelman noted that introducing I.S. as a "new mommy"

would be an additional risk of harm and it would cause confusion.

Dr. Nadelman added that D.B.'s plan to co-parent the children with

I.S. would present another risk since there would be four children

in the family. I.S.'s children are older, and her son had exhibited

aggression and inappropriate sexual behavior.

     The judge added that Dr. Nadelman found that there is a

significant risk in placing W.B. in a home with an older boy,

given   that   both   of   them   has    exhibited   inappropriate    sexual

behavior. There also is a risk that D.B.'s relationship with I.S.

would experience stress, which Dr. Nadelman said she had "every



                                    19                               A-1621-16T3
reason to believe will happen due to their independent risk

factors."

      The judge noted that Dr. Singer had suggested that the

children    would    not     suffer   undue    harm    if    D.B.    were     afforded

additional time to address the issues required for reunification.

The   judge      observed,     however,     that      although      neither       expert

recommended immediate reunification, Dr. Singer could not opine

as to the timeline for permanency for the children. The judge

concluded that "[i]n balancing the equities, the children's need

for permanency outweighs [D.B.'s] right to additional time to

address the issues that led to the children's removal."

      We   are    convinced    that   the     judge    did   not    err     by    giving

significant weight to the children's need for permanency. We note

that Dr. Nadelman found that D.B. would not be capable of parenting

the children adequately in the foreseeable future, and Dr. Singer

could not opine as to the time required for D.B. to become capable

of parenting the children.

      We conclude there is sufficient credible evidence in the

record for the judge's findings on prong four. The judge properly

found that the Division had presented clear and convincing evidence

showing that the termination of D.B.'s parental rights will not

do more harm than good.



                                       20                                        A-1621-16T3
                                   III.

     D.B. further argues that the trial judge abused her discretion

by qualifying Melissa Ciottone, D.B.'s therapist at the CEC, as

an expert witness. We note that at trial, the Division asked the

court to qualify Ciottone as an expert in child abuse and neglect,

evaluations, and therapy based on her education and professional

experience. D.B.'s attorney objected to qualifying Ciottone as an

expert   witness   in   every   area   except   for   therapy.   The     judge

overruled the objection.

     On appeal, D.B. argues that he was denied his right to due

process by the admission of Ciottone's testimony about the nature

and substance of his therapeutic sessions with her. He claims the

Division set a trap for him. He asserts he reasonably believed

that by engaging in therapy with Ciottone, he was doing what was

required to regain custody of his children. He contends the

Division then used his words against him at trial, without prior

notice to him or his attorney.

     At oral argument before us, counsel for the Division noted

that D.B.'s attorney never raised this issue in the trial court.

Counsel asserted that D.B. had signed an informed consent form in

which he agreed to participate in therapeutic services conducted

at the CEC, and the form stated that any "material obtained during

these services is not privileged and may be used in a court of law

                                   21                                  A-1621-16T3
or in the proceeding in which [he was] currently involved." Because

this form was not part of the record, we required the Division to

file a motion to supplement the record, which D.B. opposed. We

granted the Division's motion.

     We reject D.B.'s contention that the trial judge erred by

admitting Ciottone's testimony, and that his right to due process

was denied by the admission of her testimony. As noted, D.B. signed

a form consenting to therapy at the CEC. In that form, D.B.

indicated he understood the "material obtained" in the therapy

sessions was not privileged and any such material could be used

in a court of law. Thus, there is no merit to D.B.'s contention

that his communications with Ciottone during the therapy sessions

were privileged, or that he did not have notice that his statements

could be used as evidence in the guardianship proceedings.

     Affirmed.




                                 22                          A-1621-16T3